UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6522


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT MADISON BROOKS, a/k/a Pooh,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.      Joseph F. Anderson, District
Judge. (0:02-cr-01173-JFA-2; 0:09-cv-70086-JFA)


Submitted:   July 7, 2011                 Decided:   July 28, 2011


Before KING, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Madison Brooks, Appellant Pro Se.       Jeffrey Mikell
Johnson, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert      Madison     Brooks         seeks      to    appeal    the   district

court’s orders denying his 28 U.S.C.A. § 2255 (West Supp. 2011)

motion and denying his motion to reconsider.                                 We dismiss that

part of the appeal from the denial of the § 2255 motion for lack

of   jurisdiction      because        the   notice         of      appeal    was    not    timely

filed    as     to     that      order.               As      to      the     order       denying

reconsideration,          we   deny    a    certificate              of   appealability       and

dismiss the appeal.

              When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                                   “[T]he

timely   filing      of    a   notice       of       appeal     in    a     civil   case    is   a

jurisdictional requirement.”                 Bowles v. Russell, 551 U.S. 205,

214 (2007).

              The district court’s order was entered on the docket

on November 16, 2010.            The notice of appeal was filed on April

13, 2011.       The court’s order granting Brooks’ motion for an

extension of time in which to file a motion to reconsider did

not defer the appeal period.                See Panhorst v. United States, 241

F.3d 367, 369-70 (4th Cir. 2001).                      Because Brooks failed to file

                                                 2
a timely notice of appeal or to obtain an extension or reopening

of   the    appeal   period,    we    dismiss         the    appeal          from   the   order

denying the § 2255 motion.

             In order for Brooks to appeal the denial of his motion

to    reconsider,       he     must     be        granted          a     certificate           of

appealability.       28 U.S.C. § 2253(c)(1)(B) (2006).                         A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                           28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies      this      standard             by     demonstrating          that

reasonable      jurists      would     find       that       the        district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies      relief     on    procedural          grounds,          the        prisoner       must

demonstrate     both    that    the    dispositive               procedural         ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                     Slack, 529 U.S. at 484-85.

We   have    independently     reviewed         the    record          and    conclude       that

Brooks has not made the requisite showing.

             Accordingly,      we    deny    a    certificate            of    appealability

and dismiss the appeal.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the



                                            3
materials   before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                  DISMISSED




                                    4